Citation Nr: 1754073	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal is for bilateral lower extremities only.  Service connection for peripheral neuropathy of the bilateral upper extremities was denied by a September 2013 rating decision and is not on appeal at this time.

The Veteran has withdrawn his Board hearing request.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d). 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a peripheral neuropathy disability of the lower extremities that is etiologically related to a disease, injury, or event which occurred in service, to include herbicide exposure.  


CONCLUSION OF LAW

A peripheral neuropathy disability of the lower extremities was not incurred in active service and is not etiologically related to service, to include herbicide exposure.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See May 2010 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STR) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between any current peripheral neuropathy and the Veteran's active service and herbicide exposure.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the any current peripheral neuropathy to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

Herbicide Exposure and Peripheral Neuropathy

Here, the RO has conceded exposure to Agent Orange, based on service in the Korean Demilitarized Zone (DMZ).  See October 2014 Supplemental Statement of the Case.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309 (e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Here, "early-onset peripheral neuropathy" is included among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  See id.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307 (a)(6)(ii) and 38 C.F.R. 3.309 (c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309 (c) requiring that the neuropathy be "transient."  See id.  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  It did not, however, change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii). 

Importantly, Update 2010 determined that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32,540 (June 8, 2010).

Service Connection for Peripheral Neuropathy

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy disability of the bilateral lower extremities.  

STRs are silent for peripheral neuropathy, nerve disorder, or complaints or treatment for tingling or numbness.  

The record does not support that the Veteran has a diagnosis of peripheral neuropathy.  The record does support that the Veteran has an extensive history of peripheral vascular disease in his legs and has suffered amputation as a result.  However, the Veteran's July 2009/ May 2010 claim on appeal clearly states peripheral neuropathy, nerve damage.  The Veteran later makes a claim for peripheral vascular disease, which is not on appeal; the claims are distinct.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board has considered the lay contentions from the Veteran that he suffers peripheral neuropathy in the lower extremities due to herbicide exposure.  Lay persons, who while competent to describe the nature and onset of tingling and numbness, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as diagnosing peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, there is no indication that the Veteran complained of nerve symptoms in his extremities in service or within one year after.  The Veteran has not alleged such a fact pattern.  There are no complaints regarding numbness and tingling.

There is no competent medical evidence of record to establish that peripheral neuropathy became manifest to a degree of 10 percent or more within one year after the Veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii).

The Board has also considered service connection for peripheral neuropathy on a direct basis.  Again, the record does not support a current diagnosis of peripheral neuropathy of the lower extremities.  There is no indication that any neuropathy was caused by or had onset in service.  The Veteran has not contended a theory of entitlement to service connection for peripheral neuropathy other than as due to herbicide exposure.

Again, while the Veteran stated that he suffers from peripheral neuropathy, lay persons, who while competent to describe the nature and onset of tingling and numbness, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as diagnosing peripheral neuropathy due to herbicide exposure.  See Jandreau, supra.  The Veteran has not alleged that he had any pertinent symptomology during active duty.  There is no competent evidence of record linking any current peripheral neuropathy to the Veteran's active duty service in any way.  

The claim also fails on the basis that there is no indication that the Veteran has a diagnosis of peripheral neuropathy.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran suffers from peripheral neuropathy of the lower extremities as the result of his military service, to include herbicide exposure.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


